UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number : 811-4526 Name of Registrant: Vanguard Quantitative Funds Address of Registrant: P.O. Box 2600 Valley Forge, PA 19482 Name and address of agent for service: Heidi Stam, Esquire P.O. Box 876 Valley Forge, PA 19482 Registrants telephone number, including area code: (610) 669-1000 Date of fiscal year end: September 30 Date of reporting period: October 1, 2010  September 30, 2011 Item 1: Reports to Shareholders Annual Report | September 30, 2011 Vanguard Growth and Income Fund > Vanguard Growth and Income Fund’s Investor Shares returned 1.28% for the fiscal year ended September 30, 2011, outpacing the fund’s benchmark, which returned 1.14%, and its large-capitalization core fund peers, whose average return was –1.26%. > Optimism gave way to anxiety over the 12-month period, with stock prices retreating amid pronounced volatility. > Stock selection in financials, information technology, energy, and consumer staples helped returns, while the consumer discretionary sector detracted from performance. Contents Your Fund’s Total Returns. 1 Chairman’s Letter. 2 Fund Profile. 7 Performance Summary. 8 Financial Statements. 10 Your Fund’s After-Tax Returns. 26 About Your Fund’s Expenses. 27 Notice to Shareholders. 29 Glossary. 35 Please note: The opinions expressed in this report are just that—informed opinions. They should not be considered promises or advice. Also, please keep in mind that the information and opinions cover the period through the date on the front of this report. Of course, the risks of investing in your fund are spelled out in the prospectus. See the Glossary for definitions of investment terms used in this report. About the cover: Vanguard was named for the HMS Vanguard, flagship of British Admiral Horatio Nelson. A ship—whose performance and safety depend on the work of all hands—has served as a fitting metaphor for the Vanguard crew as we strive to help clients reach their financial goals. Your Fund’s Total Returns Fiscal Year Ended September 30, 2011 Total Returns Vanguard Growth and Income Fund Investor Shares 1.28% Admiral™ Shares 1.39 S&P 500 Index 1.14 Large-Cap Core Funds Average -1.26 Large-Cap Core Funds Average: Derived from data provided by Lipper Inc. Admiral Shares carry lower expenses and are available to investors who meet certain account-balance requirements. Your Fund’s Performance at a Glance September 30, 2010 , Through September 30, 2011 Distributions Per Share Starting Ending Income Capital Share Price Share Price Dividends Gains Vanguard Growth and Income Fund Investor Shares $23.98 $23.86 $0.478 $0.000 Admiral Shares 39.15 38.97 0.813 0.000 1 Chairman’s Letter Dear Shareholder, Stocks were on a roller-coaster ride for the fiscal year ended September 30, 2011, with a double-digit rally in stock prices followed by a double-digit slump. In this challenging environment, Vanguard Growth and Income Fund’s Investor Shares returned 1.28% and its Admiral Shares returned 1.39%—slightly ahead of the return of its benchmark, the S&P 500 Index, and well ahead of the average return for large-capitalization core fund peers. Please note that effective September 30, 2011, Vanguard Growth and Income Fund adopted a multimanager approach, with three advisors assuming investment advisory responsibilities from Mellon Capital Management Corporation. The new advisors, each of which will manage approximately one-third of the fund’s assets, are Los Angeles Capital Management, D. E. Shaw Investment Management, L.L.C., and Vanguard Quantitative Equity Group. Mellon Capital has distinguished itself for many years as an advisor to the fund, and we want to express our sincere gratitude for its dedication, commitment, and service to our clients. The objective and investment strategy of the fund have not changed. The advisors continue to adhere to a quantitative approach, using computer models to select a broadly diversified group of stocks that, as a whole, have investment characteristics similar to those of the S&P 2 500 Index but, in the advisors’ judgement, better return prospects. For more details on the strategies of the advisors, please see the Notice to Shareholders that appears later in this report. A swift change in sentiment weighed on stock prices Global stock markets rallied through the first half of the fiscal year as corporate earnings surged and the economic recovery seemed to be gathering steam. In the second half, however, stock prices tumbled as economic indicators took a turn for the worse and U.S. and European policymaking strife dominated the headlines. (Standard & Poor’s, the ratings agency, downgraded the U.S. credit rating, in large part because of the political gridlock on display during the debt-ceiling debate. Vanguard’s confidence in the “full faith and credit” of the U.S. Treasury remains unshaken.) The U.S. stock market’s second-half weakness offset its first-half strength. The broad market returned 0.31% for the full 12 months. International stocks, which gained less at the start of the year and lost more at the end, returned –10.81% in U.S. dollars. Bond prices rallied as optimism faded The stock market’s pattern of strength and weakness was inverted in the bond market. Early in the year, bond prices retreated, consistent with investor optimism about economic growth. Later in the year, as Market Barometer Average Annual Total Returns Periods Ended September 30, 2011 One Three Five Year Years Years Stocks Russell 1000 Index (Large-caps) 0.91% 1.61% -0.91% Russell 2000 Index (Small-caps) -3.53 -0.37 -1.02 Dow Jones U.S. Total Stock Market Index 0.31 1.75 -0.57 MSCI All Country World Index ex USA (International) -10.81 0.52 -1.57 Bonds Barclays Capital U.S. Aggregate Bond Index (Broad taxable market) 5.26% 7.97% 6.53% Barclays Capital Municipal Bond Index (Broad tax-exempt market) 3.88 8.08 5.01 Citigroup Three-Month U.S. Treasury Bill Index 0.11 0.19 1.61 CPI Consumer Price Index 3.87% 1.22% 2.26% 3 optimism gave way to anxiety, bond prices surged, driving yields to remarkable lows. At the end of September, the yield of the 10-year U.S. Treasury note, a benchmark for longer-term interest rates, stood at 1.93%. Bond indexes recorded impressive returns, though it’s worth noting that shrinking yields imply lower returns on prospective investments. The yields of money market instruments hovered near zero, as they have since December 2008, when the Federal Reserve cut its target for short-term interest rates to between 0% and 0.25%. Toward the end of the period, the Fed indicated that it expected to maintain this exceptionally low target at least through mid-2013. Modest success over the past 12 months During the past 12 months, the fund met its objective, outperforming the S&P 500 Index while maintaining sector weightings and other portfolio characteristics similar to those of the index. Although the margin of outperformance was modest, the returns reflected the prior advisor’s success in identifying some of the better-performing stocks in each sector and avoiding the weaker performers. In the past year’s volatile market, bottom-up stock selection strategies struggled to distinguish themselves as stocks tended to rise and fall in response to big-picture shocks rather than based on individual stock fundamentals. That said, the fund’s Investor Shares outpaced the S&P 500 Index slightly and beat the average for Expense Ratios Your Fund Compared With Its Peer Group Investor Admiral Peer Group Shares Shares Average Growth and Income Fund 0.34% 0.23% 1.26% The fund expense ratios shown are from the prospectus dated January 27, 2011, and represent estimated costs for the current fiscal year. For the fiscal year ended September 30, 2011, the fund’s expense ratios were 0.32% for Investor Shares and 0.21% for Admiral Shares. The peer-group expense ratio is derived from data provided by Lipper Inc. and captures information through year-end 2010. Peer group: Large-Cap Core Funds. 4 large-capitalization core fund peers by more than 2 percentage points. Admiral Shares fared even better. The prior advisor’s stock selection model performed best in the financial sector, where it managed to avoid some of the hardest-hit investment banks, brokerages, and financial services giants. Stock selection in the information technology sector paid off as well, with the fund avoiding some underperforming stocks in communications equipment and electronic components while maintaining above-benchmark holdings in strongly performing computer hardware stocks. The fund’s energy and consumer staples holdings also lifted its performance. The main shortfall was in the consumer discretionary sector. These stocks performed surprisingly well in the sluggish economy, but the fund had limited exposure to the best performers. Competitive returns over the past ten years Financial markets have faced a number of difficulties since September 30, 2001, including record-high oil prices, a recession, and crises in both the housing and financial sectors. But at the end of an unusually troubled decade, the fund nevertheless had managed to post a positive return, exemplifying the value of taking a long-term approach to investing. During this period, the average annual return for the fund’s Total Returns Ten Years Ended September 30, 2011 Average Annual Return Growth and Income Fund Investor Shares 2.18% S&P 500 Index 2.82 Large-Cap Core Funds Average 1.40 Large-Cap Core Funds Average: Derived from data provided by Lipper Inc. The figures shown represent past performance, which is not a guarantee of future results. (Current performance may be lower or higher than the performance data cited. For performance data current to the most recent month-end, visit our website at vanguard.com/performance.) Note, too, that both investment returns and principal value can fluctuate widely, so an investor’s shares, when sold, could be worth more or less than their original cost. 5 Investor Shares was 2.18%, less than the 2.82% return of the S&P 500 Index, but above the average return of 1.40% for its large-capitalization core fund peers. Although markets often shift, your investment plan shouldn’t The past 12 months clearly illustrate how rapidly the financial markets can change direction. While the markets will inevitably continue to experience occasional setbacks, we believe a well-balanced investment portfolio can help provide some cushion in market downturns while still allowing investors to participate in the stock market’s long-term potential for growth. Vanguard Growth and Income Fund can be a core component of such a portfolio, given its broad exposure to large-capitalization stocks and the opportunity it provides to benefit from the experience and expertise of the fund’s three new advisors. And the fund’s low costs help investors maximize their share of any rewards produced by the advisors’ stock selection strategies. As always, thank you for entrusting your assets to Vanguard. Sincerely, F. William McNabb III Chairman and Chief Executive Officer October 12, 2011 6 Growth and Income Fund Fund Profile As of September 30, 2011 Share-Class Characteristics Investor Admiral Shares Shares Ticker Symbol VQNPX VGIAX Expense Ratio 1 0.34% 0.23% 30-Day SEC Yield 2.22% 2.33% Portfolio Characteristics DJ U.S. Total S&P 500 Market Fund Index Index Number of Stocks 480 500 3,717 Median Market Cap $42.8B $45.5B $28.7B Price/Earnings Ratio 12.4x 12.9x 13.6x Price/Book Ratio 1.9x 1.9x 1.9x Return on Equity 20.2% 20.3% 19.1% Earnings Growth Rate 7.4% 7.4% 7.3% Dividend Yield 2.5% 2.4% 2.2% Foreign Holdings 0.1% 0.0% 0.0% Turnover Rate 120% — — Short-Term Reserves 0.8% — — Sector Diversification (% of equity exposure) DJ U.S. Total S&P 500 Market Fund Index Index Consumer Discretionary 10.6% 10.6% 12.2% Consumer Staples 11.7 11.8 11.0 Energy 11.1 11.6 10.3 Financials 13.6 13.6 14.3 Health Care 12.5 12.1 11.7 Industrials 10.1 10.3 10.6 Information Technology 19.1 19.4 19.4 Materials 3.5 3.3 4.0 Telecommunication Services 4.0 3.3 2.8 Utilities 3.8 4.0 3.7 Volatility Measures DJ U.S. Total S&P 500 Market Index Index R-Squared 0.99 0.99 Beta 1.03 0.99 These measures show the degree and timing of the fund’s fluctuations compared with the indexes over 36 months. Ten Largest Holdings (% of total net assets) Apple Inc. Computer Hardware 3.6% Exxon Mobil Corp. Integrated Oil & Gas 3.2 Chevron Corp. Integrated Oil & Gas 2.0 AT&T Inc. Integrated Telecommunication Services 2.0 International Business IT Consulting & Machines Corp. Other Services 1.9 Microsoft Corp. Systems Software 1.9 Pfizer Inc. Pharmaceuticals 1.6 Procter & Gamble Co. Household Products 1.5 Verizon Communications Integrated Inc. Telecommunication Services 1.4 Philip Morris International Inc. Tobacco 1.3 Top Ten 20.4% The holdings listed exclude any temporary cash investments and equity index products. Investment Focus 1 The expense ratios shown are from the prospectus dated January 27, 2011, and represent estimated costs for the current fiscal year. For the fiscal year ended September 30, 2011, the expense ratios were 0.32% for Investor Shares and 0.21% for Admiral Shares. 7 Growth and Income Fund Performance Summary All of the returns in this report represent past performance, which is not a guarantee of future results that may be achieved by the fund. (Current performance may be lower or higher than the performance data cited. For performance data current to the most recent month-end, visit our website at vanguard.com/performance.) Note, too, that both investment returns and principal value can fluctuate widely, so an investor’s shares, when sold, could be worth more or less than their original cost. The returns shown do not reflect taxes that a shareholder would pay on fund distributions or on the sale of fund shares. Cumulative Performance: September 30, 2001, Through September 30, 2011 Initial Investment of $10,000 Average Annual Total Returns Periods Ended September 30, 2011 Final Value One Five Ten of a $10,000 Year Years Years Investment Growth and Income Fund Investor Shares 1.28% -2.64% 2.18% $12,413 Dow Jones U.S. Total Stock Market Index 0.31 -0.57 3.93 14,709 S&P 500 Index 1.14 -1.18 2.82 13,200 Large-Cap Core Funds Average -1.26 -2.05 1.40 11,489 Large-Cap Core Funds Average: Derived from data provided by Lipper Inc. Average Annual Total Returns Periods Ended September 30, 2011 Final Value One Five Ten of a $50,000 Year Years Years Investment Growth and Income Fund Admiral Shares 1.39% -2.51% 2.33% $62,947 Dow Jones U.S. Total Stock Market Index 0.31 -0.57 3.93 73,544 S&P 500 Index 1.14 -1.18 2.82 66,001 See Financial Highlights for dividend and capital gains information. 8 Growth and Income Fund Fiscal-Year Total Returns (%): September 30, 2001, Through September 30, 2011 9 Growth and Income Fund Financial Statements Statement of Net Assets As of September 30, 2011 The fund reports a complete list of its holdings in regulatory filings four times in each fiscal year, at the quarter-ends. For the second and fourth fiscal quarters, the lists appear in the fund’s semiannual and annual reports to shareholders. For the first and third fiscal quarters, the fund files the lists with the Securities and Exchange Commission on Form N-Q. Shareholders can look up the fund’s Forms N-Q on the SEC’s website at sec.gov. Forms N-Q may also be reviewed and copied at the SEC’s Public Reference Room (see the back cover of this report for further information). Market Value Shares ($000) Common Stocks (90.9%) 1 Consumer Discretionary (9.6%) McDonald’s Corp. 305,224 26,805 Home Depot Inc. 643,232 21,143 Time Warner Inc. 677,536 20,306 * Amazon.com Inc. 93,337 20,182 * priceline.com Inc. 38,643 17,368 News Corp. Class A 947,456 14,657 Walt Disney Co. 460,500 13,889 Coach Inc. 215,700 11,180 * DIRECTV Class A 264,557 11,177 Starbucks Corp. 298,767 11,141 * O’Reilly Automotive Inc. 163,304 10,881 Macy’s Inc. 404,000 10,633 * Bed Bath & Beyond Inc. 170,300 9,760 Wynn Resorts Ltd. 83,705 9,633 TJX Cos. Inc. 151,800 8,420 Time Warner Cable Inc. 125,300 7,853 Viacom Inc. Class B 188,900 7,318 * AutoZone Inc. 21,000 6,703 CBS Corp. Class B 325,500 6,634 Limited Brands Inc. 172,100 6,628 Family Dollar Stores Inc. 129,211 6,572 Comcast Corp. Class A 310,300 6,485 McGraw-Hill Cos. Inc. 154,877 6,350 Lowe’s Cos. Inc. 322,800 6,243 Ralph Lauren Corp. Class A 43,700 5,668 Genuine Parts Co. 97,766 4,966 Wyndham Worldwide Corp. 169,450 4,831 Harley-Davidson Inc. 139,784 4,799 Nordstrom Inc. 93,300 4,262 * Apollo Group Inc. Class A 107,434 4,255 * Big Lots Inc. 119,258 4,154 Leggett & Platt Inc. 154,333 3,054 Gap Inc. 184,816 3,001 Washington Post Co. Class B 9,001 2,943 * Discovery Communications Inc. 72,900 2,562 * GameStop Corp. Class A 105,405 2,435 Market Value Shares ($000) Best Buy Co. Inc. 88,294 2,057 NIKE Inc. Class B 23,700 2,027 H&R Block Inc. 151,433 2,016 Abercrombie & Fitch Co. 32,500 2,001 Staples Inc. 139,100 1,850 Kohl’s Corp. 35,700 1,753 International Game Technology 109,400 1,590 Marriott International Inc. Class A 51,200 1,395 * Coinstar Inc. 33,800 1,352 Hasbro Inc. 39,207 1,278 Harman International Industries Inc. 43,400 1,240 * Charter Communications Inc. Class A 24,500 1,148 Scripps Networks Interactive Inc. Class A 30,800 1,145 Newell Rubbermaid Inc. 85,400 1,014 Tiffany & Co. 13,800 839 Mattel Inc. 27,700 717 DeVry Inc. 18,880 698 Interpublic Group of Cos. Inc. 84,400 608 * Ulta Salon Cosmetics & Fragrance Inc. 9,300 579 * Urban Outfitters Inc. 22,000 491 * Orbitz Worldwide Inc. 199,300 432 Ross Stores Inc. 5,100 401 * Pulte Group Inc. 63,807 252 * Discovery Communications Inc. Class A 6,100 229 * Netflix Inc. 1,821 206 Nutrisystem Inc. 15,600 189 Lithia Motors Inc. Class A 10,200 147 * Las Vegas Sands Corp. 3,600 138 * LodgeNet Interactive Corp. 75,900 128 DR Horton Inc. 12,343 112 * Warnaco Group Inc. 1,744 80 * ANN Inc. 3,400 78 10 Growth and Income Fund Market Value Shares ($000) Whirlpool Corp. 1,200 60 * Ascena Retail Group Inc. 2,100 57 Gannett Co. Inc. 5,200 50 Finish Line Inc. Class A 2,400 48 * Domino’s Pizza Inc. 1,300 35 * Boyd Gaming Corp. 5,200 25 * Pinnacle Entertainment Inc. 2,200 20 * HSN Inc. 600 20 Rent-A-Center Inc. 700 19 Stewart Enterprises Inc. Class A 1,200 7 * DineEquity Inc. 100 4 * Pier 1 Imports Inc. 100 1 353,427 Consumer Staples (10.6%) Procter & Gamble Co. 891,830 56,346 Philip Morris International Inc. 793,989 49,529 Wal-Mart Stores Inc. 734,279 38,109 Coca-Cola Co. 492,617 33,281 Altria Group Inc. 1,020,268 27,353 Lorillard Inc. 204,721 22,663 Walgreen Co. 672,618 22,122 Coca-Cola Enterprises Inc. 669,830 16,665 Tyson Foods Inc. Class A 873,605 15,166 PepsiCo Inc. 218,661 13,535 Colgate-Palmolive Co. 143,312 12,709 CVS Caremark Corp. 378,100 12,697 Dr Pepper Snapple Group Inc. 271,006 10,510 Kimberly-Clark Corp. 142,261 10,102 Kroger Co. 367,500 8,070 * Constellation Brands Inc. Class A 420,290 7,565 Hershey Co. 115,500 6,842 Reynolds American Inc. 165,442 6,201 Estee Lauder Cos. Inc. Class A 52,335 4,597 Sysco Corp. 169,699 4,395 Kraft Foods Inc. 113,538 3,813 ConAgra Foods Inc. 90,183 2,184 Whole Foods Market Inc. 28,610 1,869 Sara Lee Corp. 76,300 1,247 HJ Heinz Co. 10,671 539 * Fresh Market Inc. 10,400 397 * Dean Foods Co. 36,500 324 Cosan Ltd. 1,100 10 388,840 Energy (10.1%) Exxon Mobil Corp. 1,633,814 118,664 Chevron Corp. 787,942 72,900 ConocoPhillips 684,884 43,367 Occidental Petroleum Corp. 268,545 19,201 Anadarko Petroleum Corp. 236,296 14,898 Schlumberger Ltd. 211,019 12,604 * Tesoro Corp. 623,365 12,136 Market Value Shares ($000) Marathon Petroleum Corp. 389,100 10,529 National Oilwell Varco Inc. 204,324 10,465 Devon Energy Corp. 181,191 10,045 Marathon Oil Corp. 394,834 8,520 Valero Energy Corp. 406,400 7,226 Halliburton Co. 182,593 5,573 Noble Energy Inc. 73,798 5,225 Range Resources Corp. 57,600 3,367 Chesapeake Energy Corp. 85,200 2,177 Cabot Oil & Gas Corp. 32,806 2,031 Helmerich & Payne Inc. 49,204 1,998 Apache Corp. 18,744 1,504 Pioneer Natural Resources Co. 20,396 1,341 Baker Hughes Inc. 25,781 1,190 Murphy Oil Corp. 25,671 1,134 Sunoco Inc. 28,300 878 * Cheniere Energy Inc. 167,400 862 * Southwestern Energy Co. 20,200 673 * Denbury Resources Inc. 57,500 661 * FMC Technologies Inc. 4,900 184 Consol Energy Inc. 3,608 122 * Nabors Industries Ltd. 7,800 96 * Energy XXI Bermuda Ltd. 2,500 54 Crosstex Energy Inc. 3,100 42 * Newfield Exploration Co. 900 36 * Hercules Offshore Inc. 11,500 34 Overseas Shipholding Group Inc. 2,300 32 * Exterran Holdings Inc. 2,800 27 Talisman Energy Inc. 2,200 27 * Helix Energy Solutions Group Inc. 1,800 24 Teekay Corp. 712 16 * Gulfport Energy Corp. 400 9 * Petroleum Development Corp. 400 8 Teekay Tankers Ltd. Class A 1,500 7 * Key Energy Services Inc. 500 5 Patterson-UTI Energy Inc. 100 2 * Patriot Coal Corp. 100 1 369,895 Exchange-Traded Funds (0.1%) SPDR S&P rust 47,600 5,387 Financials (12.3%) JPMorgan Chase & Co. 1,276,601 38,451 Wells Fargo & Co. 1,386,300 33,438 * Berkshire Hathaway Inc. Class B 320,505 22,769 American Express Co. 426,437 19,147 Simon Property Group Inc. 171,200 18,829 CME Group Inc. 65,888 16,235 Public Storage 143,189 15,944 * NASDAQ OMX Group Inc. 681,950 15,780 Marsh & McLennan Cos. Inc. 553,425 14,688 11 Growth and Income Fund Market Value Shares ($000) Discover Financial Services 602,900 13,830 US Bancorp 586,541 13,807 Leucadia National Corp. 505,687 11,469 Franklin Resources Inc. 110,050 10,525 Goldman Sachs Group Inc. 106,100 10,032 M&T Bank Corp. 138,089 9,652 Ameriprise Financial Inc. 243,284 9,576 Citigroup Inc. 358,200 9,177 Chubb Corp. 151,209 9,071 ACE Ltd. 145,200 8,799 Capital One Financial Corp. 216,834 8,593 Prudential Financial Inc. 181,700 8,514 HCP Inc. 225,345 7,901 Bank of America Corp. 1,283,000 7,852 Unum Group 355,955 7,461 Legg Mason Inc. 265,692 6,831 Moody’s Corp. 221,950 6,758 AvalonBay Communities Inc. 58,889 6,716 Torchmark Corp. 178,900 6,236 PNC Financial Services Group Inc. 123,239 5,939 T Rowe Price Group Inc. 120,966 5,779 Federated Investors Inc. Class B 295,162 5,174 Aon Corp. 116,742 4,901 Assurant Inc. 132,433 4,741 ProLogis Inc. 189,100 4,586 Boston Properties Inc. 50,215 4,474 People’s United Financial Inc. 374,992 4,275 Equity Residential 82,339 4,271 American International Group Inc. 172,200 3,780 Plum Creek Timber Co. Inc. 80,386 2,790 BB&T Corp. 120,700 2,574 Aflac Inc. 68,429 2,392 Loews Corp. 68,100 2,353 Hudson City Bancorp Inc. 381,900 2,162 Travelers Cos. Inc. 43,216 2,106 Apartment Investment & Management Co. 80,056 1,771 SunTrust Banks Inc. 92,800 1,666 Vornado Realty Trust 20,600 1,537 Invesco Ltd. 95,855 1,487 Erie Indemnity Co. Class A 20,700 1,473 Hartford Financial Services Group Inc. 87,600 1,414 Bank of New York Mellon Corp. 66,400 1,234 Kimco Realty Corp. 79,420 1,194 Progressive Corp. 66,000 1,172 * First Industrial Realty Trust Inc. 140,700 1,126 Healthcare Realty Trust Inc. 56,600 954 Regions Financial Corp. 218,600 728 Market Value Shares ($000) * CNO Financial Group Inc. 125,100 677 * eHealth Inc. 45,500 621 * IntercontinentalExchange Inc. 5,100 603 Post Properties Inc. 15,400 535 KeyCorp 89,350 530 Principal Financial Group Inc. 22,100 501 BlackRock Inc. 2,800 414 Transatlantic Holdings Inc. 8,500 412 * iStar Financial Inc. 48,300 281 First Horizon National Corp. 39,100 233 Willis Group Holdings plc 6,500 223 * NewStar Financial Inc. 21,700 203 * Ezcorp Inc. Class A 7,100 203 Zions Bancorporation 13,138 185 CapitalSource Inc. 24,600 151 Brookfield Office Properties Inc. 4,000 55 Cincinnati Financial Corp. 1,700 45 * Genworth Financial Inc. Class A 6,300 36 Prospect Capital Corp. 3,900 33 Lincoln National Corp. 2,000 31 Extra Space Storage Inc. 1,700 32 Omega Healthcare Investors Inc. 1,400 22 Comerica Inc. 900 21 Umpqua Holdings Corp. 2,200 19 Iberiabank Corp. 400 19 United Bankshares Inc. 900 18 Old National Bancorp 1,800 17 Susquehanna Bancshares Inc. 2,700 15 Ashford Hospitality Trust Inc. 2,100 15 FirstMerit Corp. 1,100 12 Brookline Bancorp Inc. 1,300 10 First Financial Bancorp 600 8 FNB Corp. 800 7 Apollo Investment Corp. 100 1 452,322 Health Care (11.3%) Pfizer Inc. 3,299,184 58,330 Merck & Co. Inc. 1,290,496 42,212 Johnson & Johnson 595,855 37,962 UnitedHealth Group Inc. 688,698 31,763 Abbott Laboratories 549,423 28,097 WellPoint Inc. 407,462 26,599 Eli Lilly & Co. 547,875 20,255 Baxter International Inc. 325,768 18,289 Bristol-Myers Squibb Co. 487,812 15,308 Covidien plc 330,900 14,593 Medtronic Inc. 378,453 12,580 * Boston Scientific Corp. 2,102,893 12,428 Aetna Inc. 341,020 12,396 * Biogen Idec Inc. 100,589 9,370 * Celgene Corp. 138,300 8,564 Humana Inc. 110,216 8,016 * Coventry Health Care Inc. 257,382 7,415 12 Growth and Income Fund Market Value Shares ($000) CIGNA Corp. 161,100 6,757 PerkinElmer Inc. 320,880 6,164 St. Jude Medical Inc. 165,188 5,978 * Tenet Healthcare Corp. 1,335,104 5,514 Becton Dickinson and Co. 55,402 4,062 * Forest Laboratories Inc. 121,467 3,740 * Medco Health Solutions Inc. 54,677 2,564 * Gilead Sciences Inc. 58,521 2,271 * Edwards Lifesciences Corp. 31,247 2,227 AmerisourceBergen Corp. Class A 54,300 2,024 * Express Scripts Inc. 53,700 1,991 Stryker Corp. 42,093 1,984 Amgen Inc. 25,690 1,412 DENTSPLY International Inc. 34,770 1,067 * XenoPort Inc. 155,000 914 * Intuitive Surgical Inc. 1,422 518 Hill-Rom Holdings Inc. 16,500 495 * Myriad Genetics Inc. 25,200 472 Pain Therapeutics Inc. 98,800 470 * Onyx Pharmaceuticals Inc. 14,300 429 Patterson Cos. Inc. 13,600 389 * Varian Medical Systems Inc. 6,200 323 * Allos Therapeutics Inc. 147,100 271 * Theravance Inc. 13,300 268 * Viropharma Inc. 12,657 229 * Brookdale Senior Living Inc. Class A 17,900 224 * Idenix Pharmaceuticals Inc. 39,700 198 * Furiex Pharmaceuticals Inc. 12,200 174 * Neurocrine Biosciences Inc. 23,300 139 Medicis Pharmaceutical Corp. Class A 3,500 128 * Agilent Technologies Inc. 3,600 112 * Alkermes plc 1,000 15 * WellCare Health Plans Inc. 400 15 417,715 Industrials (9.2%) General Electric Co. 2,875,300 43,820 General Dynamics Corp. 370,081 21,054 Northrop Grumman Corp. 383,941 20,026 CSX Corp. 1,059,057 19,773 Norfolk Southern Corp. 311,002 18,977 United Technologies Corp. 250,400 17,618 Lockheed Martin Corp. 240,654 17,481 Tyco International Ltd. 428,980 17,481 Caterpillar Inc. 220,571 16,287 L-3 Communications Holdings Inc. 205,485 12,734 Union Pacific Corp. 146,835 11,992 United Parcel Service Inc. Class B 189,693 11,979 Honeywell International Inc. 212,900 9,349 Equifax Inc. 270,600 8,318 Fluor Corp. 168,447 7,841 Raytheon Co. 178,031 7,276 Market Value Shares ($000) WW Grainger Inc. 47,059 7,037 Cummins Inc. 82,067 6,702 Emerson Electric Co. 157,416 6,503 * Sensata Technologies Holding NV 209,200 5,535 Pitney Bowes Inc. 282,518 5,311 Republic Services Inc. Class A 187,200 5,253 Illinois Tool Works Inc. 116,242 4,836 Southwest Airlines Co. 564,900 4,542 Expeditors International of Washington Inc. 90,700 3,678 3M Co. 45,689 3,280 Precision Castparts Corp. 20,767 3,228 Covanta Holding Corp. 163,600 2,485 Snap-on Inc. 53,822 2,390 Boeing Co. 32,846 1,988 Pall Corp. 38,042 1,613 PACCAR Inc. 40,900 1,383 Deere & Co. 19,600 1,266 Rockwell Automation Inc. 19,337 1,083 Iron Mountain Inc. 33,200 1,050 * Verisk Analytics Inc. Class A 25,200 876 Ryder System Inc. 21,626 811 * Nielsen Holdings NV 30,400 793 Parker Hannifin Corp. 8,820 557 Flowserve Corp. 7,000 518 * WABCO Holdings Inc. 13,500 511 Joy Global Inc. 4,800 299 * FuelCell Energy Inc. 336,600 283 * SYKES Enterprises Inc. 13,500 202 KBR Inc. 7,000 165 * Swift Transportation Co. 19,000 122 * TransDigm Group Inc. 1,300 106 CH Robinson Worldwide Inc. 1,200 82 Stanley Black & Decker Inc. 1,600 79 Eaton Corp. 1,800 64 Actuant Corp. Class A 1,833 36 Belden Inc. 700 18 * CNH Global NV 600 16 * EnerNOC Inc. 1,700 15 Crane Co. 338 12 Deluxe Corp. 500 9 Brink’s Co. 300 7 Federal Signal Corp. 500 2 Titan International Inc. 100 2 Dover Corp. 23 1 336,755 Information Technology (17.4%) * Apple Inc. 347,020 132,277 International Business Machines Corp. 404,354 70,774 Microsoft Corp. 2,768,254 68,902 Intel Corp. 2,060,609 43,953 * Google Inc. Class A 73,809 37,966 Oracle Corp. 1,018,025 29,258 13 Growth and Income Fund Market Value Shares ($000) Qualcomm Inc. 494,206 24,033 Cisco Systems Inc. 1,447,297 22,419 Visa Inc. Class A 222,586 19,080 Accenture plc Class A 268,000 14,118 Motorola Solutions Inc. 334,700 14,024 * Dell Inc. 885,016 12,523 Mastercard Inc. Class A 38,039 12,064 Hewlett-Packard Co. 472,500 10,608 * Symantec Corp. 448,369 7,308 * Intuit Inc. 153,500 7,282 * eBay Inc. 233,266 6,879 * Marvell Technology Group Ltd. 454,900 6,610 * Electronic Arts Inc. 322,700 6,599 * LSI Corp. 1,259,400 6,524 Western Union Co. 426,500 6,521 * Salesforce.com Inc. 54,150 6,188 * NVIDIA Corp. 481,928 6,024 * Western Digital Corp. 233,200 5,998 Automatic Data Processing Inc. 113,700 5,361 Jabil Circuit Inc. 283,700 5,047 * Cognizant Technology Solutions Corp. Class A 76,016 4,766 * Yahoo! Inc. 355,682 4,681 * Novellus Systems Inc. 171,650 4,679 Texas Instruments Inc. 115,102 3,067 * Red Hat Inc. 63,556 2,686 * Fiserv Inc. 50,360 2,557 KLA-Tencor Corp. 66,605 2,549 * Compuware Corp. 322,911 2,474 Analog Devices Inc. 68,984 2,156 * Akamai Technologies Inc. 103,072 2,049 * Zebra Technologies Corp. 57,500 1,779 * Citrix Systems Inc. 31,500 1,718 Avago Technologies Ltd. 52,100 1,707 Applied Materials Inc. 158,025 1,636 Harris Corp. 43,993 1,503 Microchip Technology Inc. 48,278 1,502 * AOL Inc. 98,900 1,187 * Quest Software Inc. 70,300 1,116 * Magma Design Automation Inc. 243,700 1,109 * Autodesk Inc. 34,900 970 Linear Technology Corp. 34,212 946 Molex Inc. 36,781 749 Fidelity National Information Services Inc. 27,970 680 * Adobe Systems Inc. 22,600 546 * F5 Networks Inc. 5,200 369 * Acxiom Corp. 34,400 366 * Sina Corp. 4,800 344 * BMC Software Inc. 7,300 282 * Micron Technology Inc. 42,400 214 * Agilysys Inc. 29,000 207 * Ancestry.com Inc. 8,100 190 Market Value Shares ($000) Tellabs Inc. 30,200 130 * Dolby Laboratories Inc. Class A 4,200 115 TE Connectivity Ltd. 2,600 73 Cypress Semiconductor Corp. 1,900 28 * ValueClick Inc. 1,500 23 * Tekelec 2,368 14 Micrel Inc. 1,100 10 * Applied Micro Circuits Corp. 1,800 10 * LTX-Credence Corp. 1,800 10 * Websense Inc. 200 3 * Amtech Systems Inc. 200 2 639,542 Materials (3.2%) Monsanto Co. 259,000 15,550 EI du Pont de Nemours & Co. 373,796 14,941 Freeport-McMoRan Copper & Gold Inc. 463,773 14,122 International Flavors & Fragrances Inc. 214,700 12,070 CF Industries Holdings Inc. 88,281 10,893 Newmont Mining Corp. 168,417 10,593 International Paper Co. 348,718 8,108 Eastman Chemical Co. 101,140 6,931 Cliffs Natural Resources Inc. 94,645 4,843 Dow Chemical Co. 210,500 4,728 Ecolab Inc. 84,000 4,107 Airgas Inc. 56,700 3,619 Sealed Air Corp. 138,200 2,308 FMC Corp. 16,400 1,134 Temple-Inland Inc. 22,700 712 Mosaic Co. 11,400 558 Nalco Holding Co. 14,800 518 * Georgia Gulf Corp. 26,500 366 Innophos Holdings Inc. 8,500 339 * Mercer International Inc. 46,100 313 Air Products & Chemicals Inc. 4,100 313 Teck Resources Ltd. Class B 8,900 260 * Headwaters Inc. 96,500 139 Boise Inc. 21,800 113 * Century Aluminum Co. 3,874 35 Titanium Metals Corp. 800 12 117,625 Telecommunication Services (3.7%) AT&T Inc. 2,552,837 72,807 Verizon Communications Inc. 1,394,455 51,316 * American Tower Corp. Class A 156,455 8,417 14 Growth and Income Fund Market Value Shares ($000) * MetroPCS Communications Inc. 164,800 1,435 * Level 3 Communications Inc. 530,600 791 * Vonage Holdings Corp. 237,900 619 135,385 Utilities (3.4%) Oneok Inc. 261,763 17,287 Public Service Enterprise Group Inc. 434,855 14,511 CenterPoint Energy Inc. 636,200 12,482 Integrys Energy Group Inc. 223,877 10,885 Duke Energy Corp. 468,126 9,358 PG&E Corp. 200,500 8,483 American Electric Power Co. Inc. 217,900 8,284 Exelon Corp. 157,200 6,698 DTE Energy Co. 134,500 6,593 NiSource Inc. 295,700 6,322 * AES Corp. 592,600 5,784 Constellation Energy Group Inc. 119,000 4,529 FirstEnergy Corp. 91,600 4,114 Edison International 70,200 2,685 CMS Energy Corp. 96,400 1,908 Xcel Energy Inc. 65,396 1,615 Dominion Resources Inc. 28,994 1,472 NextEra Energy Inc. 17,200 929 Pinnacle West Capital Corp. 20,700 889 NV Energy Inc. 39,800 585 * Calpine Corp. 28,700 404 * NRG Energy Inc. 14,300 303 Consolidated Edison Inc. 2,507 143 Northeast Utilities 3,200 108 Hawaiian Electric Industries Inc. 1,300 32 126,403 Total Common Stocks (Cost $3,303,797) Temporary Cash Investments (5.1%) 1 Money Market Fund (4.3%) 2 Vanguard Market Liquidity Fund, 0.144% 157,103,319 157,103 Face Market Amount Value ($000) ($000) U.S. Government and Agency Obligations (0.8%) Federal Home Loan Bank Discount Notes, 0.025%, 12/2/11 25,000 24,993 Freddie Mac Discount Notes, 0.035%, 12/27/11 5,000 4,998 29,991 Total Temporary Cash Investments (Cost $187,102) Total Investments (96.0%) (Cost $3,490,899) Other Assets and Liabilities (4.0%) Other Assets 205,763 Liabilities (57,099) 148,664 Net Assets (100%) Statement of Assets and Liabilities Assets Investments in Securities, at Value 3,530,390 Receivables for Investment Securities Sold 199,574 Other Assets 6,189 Total Assets 3,736,153 Liabilities Payables for Investment Securities Purchased 30,214 Payables for Futures Variation Margin 9,178 Other Liabilities 17,707 Total Liabilities 57,099 Net Assets 15 Growth and Income Fund At September 30, 2011, net assets consisted of: Amount ($000) Paid-in Capital 5,045,108 Undistributed Net Investment Income 6,880 Accumulated Net Realized Losses (1,399,700) Unrealized Appreciation (Depreciation) Investment Securities 39,491 Futures Contracts (12,725) Net Assets Investor Shares—Net Assets Applicable to 106,772,259 outstanding $.001 par value shares of beneficial interest (unlimited authorization) Net Asset Value Per Share— Investor Shares Admiral Shares—Net Assets Applicable to 29,028,131 outstanding $.001 par value shares of beneficial interest (unlimited authorization) Net Asset Value Per Share— Admiral Shares See Note A in Notes to Financial Statements. * Non-income-producing security. 1 The fund invests a portion of its cash reserves in equity markets through the use of index futures contracts. After giving effect to futures investments, the fund’s effective common stock and temporary cash investment positions represent 100.0% and –4.0%, respectively, of net assets. 2 Affiliated money market fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown is the 7-day yield. 3 The issuer operates under a congressional charter; its securities are not backed by the full faith and credit of the U.S. government. 4 Securities with a value of $24,992,000 have been segregated as initial margin for open futures contracts. See accompanying Notes, which are an integral part of the Financial Statements. 16 Growth and Income Fund Statement of Operations Year Ended September 30, 2011 ($000) Investment Income Income Dividends 91,584 Interest 1 126 Security Lending 52 Total Income 91,762 Expenses Investment Advisory Fees—Note B Basic Fee 4,278 Performance Adjustment (1,553) The Vanguard Group—Note C Management and Administrative—Investor Shares 6,985 Management and Administrative—Admiral Shares 1,762 Marketing and Distribution—Investor Shares 626 Marketing and Distribution—Admiral Shares 263 Custodian Fees 54 Auditing Fees 27 Shareholders’ Reports—Investor Shares 88 Shareholders’ Reports—Admiral Shares 6 Trustees’ Fees and Expenses 11 Total Expenses 12,547 Expenses Paid Indirectly (273) Net Expenses 12,274 Net Investment Income Realized Net Gain (Loss) Investment Securities Sold 354,073 Futures Contracts 7,957 Realized Net Gain (Loss) Change in Unrealized Appreciation (Depreciation) Investment Securities (297,286) Futures Contracts (15,068) Change in Unrealized Appreciation (Depreciation) Net Increase (Decrease) in Net Assets Resulting from Operations 1 Interest income from an affiliated company of the fund was $126,000. See accompanying Notes, which are an integral part of the Financial Statements. 17 Growth and Income Fund Statement of Changes in Net Assets Year Ended September 30, 2011 2010 ($000) ($000) Increase (Decrease) in Net Assets Operations Net Investment Income 79,488 79,921 Realized Net Gain (Loss) 362,030 178,942 Change in Unrealized Appreciation (Depreciation) (312,354) 136,329 Net Increase (Decrease) in Net Assets Resulting from Operations 129,164 395,192 Distributions Net Investment Income Investor Shares (53,125) (55,197) Admiral Shares (26,147) (24,503) Realized Capital Gain Investor Shares — — Admiral Shares — — Total Distributions (79,272) (79,700) Capital Share Transactions Investor Shares (500,958) (455,269) Admiral Shares (89,097) (335,182) Net Increase (Decrease) from Capital Share Transactions (590,055) (790,451) Total Increase (Decrease) (540,163) (474,959) Net Assets Beginning of Period End of Period 1 1 Net Assets—End of Period includes undistributed net investment income of $6,880,000 and $6,664,000. See accompanying Notes, which are an integral part of the Financial Statements. 18 Growth and Income Fund Financial Highlights Investor Shares For a Share Outstanding Year Ended September 30, Throughout Each Period 2011 2010 2009 2008 2007 Net Asset Value, Beginning of Period Investment Operations Net Investment Income .482 .418 .447 .546 .600 Net Realized and Unrealized Gain (Loss) on Investments (.124) 1.630 (3.453) (8.758) 4.840 Total from Investment Operations .358 2.048 (3.006) (8.212) 5.440 Distributions Dividends from Net Investment Income (.478) (.408) (.494) (.560) (.610) Distributions from Realized Capital Gains — — — (4.008) — Total Distributions (.478) (.408) (.494) (4.568) (.610) Net Asset Value, End of Period Total Return 1 1.28% 9.24% -11.29% -23.28% 16.20% Ratios/Supplemental Data Net Assets, End of Period (Millions) $2,548 $3,020 $3,253 $3,919 $5,465 Ratio of Total Expenses to Average Net Assets 2 0.32% 0.32% 0.35% 0.31% 0.32% Ratio of Net Investment Income to Average Net Assets 1.78% 1.74% 2.28% 1.69% 1.61% Portfolio Turnover Rate 120% 94% 83% 96% 100% 1 Total returns do not include account service fees that may have applied in the periods shown. Fund prospectuses provide information about any applicable account service fees. 2 Includes performance-based investment advisory fee increases (decreases) of (0.04%), (0.04%), (0.04%), (0.02%), and 0.00%. See accompanying Notes, which are an integral part of the Financial Statements. 19 Growth and Income Fund Financial Highlights Admiral Shares For a Share Outstanding Year Ended September 30, Throughout Each Period 2011 2010 2009 2008 2007 Net Asset Value, Beginning of Period Investment Operations Net Investment Income .832 .722 .775 .963 1.070 Net Realized and Unrealized Gain (Loss) on Investments (.199) 2.666 (5.638) (14.313) 7.903 Total from Investment Operations .633 3.388 (4.863) (13.350) 8.973 Distributions Dividends from Net Investment Income (.813) (.718) (.857) (.985) (1.093) Distributions from Realized Capital Gains — — — (6.545) — Total Distributions (.813) (.718) (.857) (7.530) (1.093) Net Asset Value, End of Period Total Return 1.39% 9.37% -11.15% -23.19% 16.37% Ratios/Supplemental Data Net Assets, End of Period (Millions) $1,131 $1,199 $1,441 $1,907 $2,794 Ratio of Total Expenses to Average Net Assets 1 0.21% 0.21% 0.21% 0.16% 0.18% Ratio of Net Investment Income to Average Net Assets 1.89% 1.85% 2.42% 1.84% 1.75% Portfolio Turnover Rate 120% 94% 83% 96% 100% 1 Includes performance-based investment advisory fee increases (decreases) of (0.04%), (0.04%), (0.04%), (0.02%), and 0.00%. See accompanying Notes, which are an integral part of the Financial Statements. 20 Growth and Income Fund Notes to Financial Statements Vanguard Growth and Income Fund is registered under the Investment Company Act of 1940 as an open-end investment company, or mutual fund. The fund offers two classes of shares: Investor Shares and Admiral Shares. Investor Shares are available to any investor who meets the fund’s minimum purchase requirements. Admiral Shares are designed for investors who meet certain administrative, service, and account-size criteria. A. The following significant accounting policies conform to generally accepted accounting principles for U.S. mutual funds. The fund consistently follows such policies in preparing its financial statements. 1. Security Valuation: Securities are valued as of the close of trading on the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. Equity securities are valued at the latest quoted sales prices or official closing prices taken from the primary market in which each security trades; such securities not traded on the valuation date are valued at the mean of the latest quoted bid and asked prices. Securities for which market quotations are not readily available, or whose values have been materially affected by events occurring before the fund’s pricing time but after the close of the securities’ primary markets, are valued by methods deemed by the board of trustees to represent fair value. Investments in Vanguard Market Liquidity Fund are valued at that fund’s net asset value. Temporary cash investments acquired over 60 days to maturity are valued using the latest bid prices or using valuations based on a matrix system (which considers such factors as security prices, yields, maturities, and ratings), both as furnished by independent pricing services. Other temporary cash investments are valued at amortized cost, which approximates market value. 2. Futures Contracts: The fund uses index futures contracts to a limited extent, with the objective of maintaining full exposure to the stock market while maintaining liquidity. The fund may purchase or sell futures contracts to achieve a desired level of investment, whether to accommodate portfolio turnover or cash flows from capital share transactions. The primary risks associated with the use of futures contracts are imperfect correlation between changes in market values of stocks held by the fund and the prices of futures contracts, and the possibility of an illiquid market. Futures contracts are valued at their quoted daily settlement prices. The aggregate principal amounts of the contracts are not recorded in the Statement of Net Assets. Fluctuations in the value of the contracts are recorded in the Statement of Net Assets as an asset (liability) and in the Statement of Operations as unrealized appreciation (depreciation) until the contracts are closed, when they are recorded as realized futures gains (losses). 3. Federal Income Taxes: The fund intends to continue to qualify as a regulated investment company and distribute all of its taxable income. Management has analyzed the fund’s tax positions taken for all open federal income tax years (September 30, 2008–2011), and has concluded that no provision for federal income tax is required in the fund’s financial statements. 4. Distributions: Distributions to shareholders are recorded on the ex-dividend date. 5. Security Lending: The fund may lend its securities to qualified institutional borrowers to earn additional income. Security loans are required to be secured at all times by collateral at least equal to the market value of securities loaned. The fund invests cash collateral received in Vanguard Market Liquidity Fund, and records a liability for the return of the collateral, during the period the securities are on loan. Security lending income represents fees charged to borrowers plus income earned on investing cash collateral, less expenses associated with the loan. 21 Growth and Income Fund 6. Other: Dividend income is recorded on the ex-dividend date. Interest income includes income distributions received from Vanguard Market Liquidity Fund and is accrued daily. Security transactions are accounted for on the date securities are bought or sold. Costs used to determine realized gains (losses) on the sale of investment securities are those of the specific securities sold. Each class of shares has equal rights as to assets and earnings, except that each class separately bears certain class-specific expenses related to maintenance of shareholder accounts (included in Management and Administrative expenses) and shareholder reporting. Marketing and distribution expenses are allocated to each class of shares based on a method approved by the board of trustees. Income, other non-class-specific expenses, and gains and losses on investments are allocated to each class of shares based on its relative net assets. B. Beginning in September 2011, D. E. Shaw Investment Management, L.L.C., and Los Angeles Capital Management and Equity Research, Inc., each provide investment advisory services to a portion of the fund for a fee calculated at an annual percentage rate of average net assets managed by the advisor. In accordance with the advisory contract entered into with D. E. Shaw Investment Management, L.L.C., beginning October 1, 2011, its investment advisory fees will be subject to quarterly adjustments based on performance since September 30, 2011, relative to the S&P 500 Index. In accordance with the advisory contract entered into with Los Angeles Capital Management and Equity Research, Inc., beginning October 1, 2012, its investment advisory fees will be subject to quarterly adjustments based on performance since September 30, 2011, relative to the S&P 500 Index. Until late September 2011, Mellon Capital Management Corporation provided investment advisory services to the fund. The basic fee paid to Mellon Capital Management Corporation was subject to quarterly adjustments based on performance for the preceding three years relative to the S&P 500 Index. The Vanguard Group provides investment advisory services to a portion of the fund (beginning in late September 2011) on an at-cost basis. The fund paid no investment advisory fees to the Vanguard Group for the fiscal year ended September 30, 2011. For the year ended September 30, 2011, the aggregate investment advisory fee represented an effective annual basic rate of 0.10% of the fund’s average net assets, before a decrease of $1,553,000 (0.04%) based on performance. C. The Vanguard Group furnishes at cost corporate management, administrative, marketing, and distribution services. The costs of such services are allocated to the fund under methods approved by the board of trustees. The fund has committed to provide up to 0.40% of its net assets in capital contributions to Vanguard. At September 30, 2011, the fund had contributed capital of $662,000 to Vanguard (included in Other Assets), representing 0.02% of the fund’s net assets and 0.26% of Vanguard’s capitalization. The fund’s trustees and officers are also directors and officers of Vanguard. D. The fund has asked its investment advisors to direct certain security trades, subject to obtaining the best price and execution, to brokers who have agreed to rebate to the fund part of the commissions generated. Such rebates are used solely to reduce the fund’s management and administrative expenses. For the year ended September 30, 2011, these arrangements reduced the fund’s expenses by $273,000 (an annual rate of 0.01% of average net assets). 22 Growth and Income Fund E. Various inputs may be used to determine the value of the fund’s investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1 —
